DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22-23 and 25 are objected to under 37 CFR 1.75(c) as being in improper form because a dependent claim cannot depend from a cancelled claim.  Accordingly, the claims 22-23 and 25 not been further treated on the merits.
Claim Rejections - 35 USC § 112
Claims 15-21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15-16 disclose a bypass flow downstream of the sample holder before the low-pressure source, but the original disclosure makes no mention of a bypass flow except in regards to the conventional system (fig. 1).  There is an option to divert some or all of the flow at this point to a residual gas analyzer (fig. 4) but this is not a bypass flow.  Even if it were, gas cannot be diverted from this flow through the RGA but it is the flow through the RGA.
Claim 16 discloses the bypass line and RGA both being fitted with their own variable leak valve, but the original disclosure does not disclose this.  The original disclosure does include an embodiment with a RGA fitted with a variable leak valve (fig. 5) but that embodiment does not include the following feature of parent claim 14; wherein the source gas flows from the upstream tank through the sample holder and variable leak valve to the low pressure source due to a pressure difference between the upstream tank and the downstream low pressure source.
Claims 17-18 and 24 disclose a continuously-running pump as part of the low-pressure source, but the original disclosure makes no mention of a pump.
Claims 19-21 disclose a second variable leak valve upstream of the sample holder, but the original disclosure makes no mention of a second variable leak valve, or of placing such a valve upstream of the sample holder.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0033355 (Gardiner et al.).
Regarding claim 14, Gardiner et al. discloses a system for controlling fluid flow through an electron microscope sample holder, the system comprising: a pressure control system that supplies source gas (‘gas manifold’), the pressure control system comprising an upstream tank (‘tank 1’) and a downstream low pressure source (‘tank 2’); an inlet line for providing the gas from the pressure control system to the sample holder (‘inlet’); an outlet line for receiving the gas from the sample holder (‘return’); and at least one variable leak valve that meters the gas flow (V2, wherein ‘Some types of valves, like a needle valve, can add a variable restriction to regulate the rate of gas flow.’ P 44), wherein the source gas flows from the upstream tank through the sample holder and variable leak valve to the low pressure source due to pressure difference between the upstream tank and the downstream low pressure source (‘The TEM holder is connected to a tank T1 with gas at pressure P1 and a tank 712 initially without gas at pressure P2, where both tanks are connected with tubing to an inlet and an outlet of the holder, respectively. Pressure P1 is at a higher pressure than P2 and therefore the gas will flow from tank T1 through the holder and into tank T2.’ P 48, see also fig. 5c).
Regarding claim 17, Gardiner et al. discloses the system of claim 14 wherein the low-pressure source comprises a continuous running pump rather than a low-pressure tank (‘mechanical vacuum pump’).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,222,765.
Regarding claim 14, the patented claim discloses a system for controlling fluid flow through an electron microscope sample holder, the system comprising: a pressure control system that supplies source gas (‘a pressure control system that supplies gas;’), the pressure control system comprising an upstream tank and a downstream low pressure source (‘an upstream tank of the pressure control system … a downstream tank of the pressure control system’); an inlet line for providing the source gas from the pressure control system to the sample holder (‘an inlet line for providing the gas from the pressure control system to the sample holder;’); an outlet line for receiving the source gas from the sample holder (‘an outlet line for receiving the gas from the sample holder;’); and at least one variable leak valve that meters the gas flow (‘and a variable leak valve that meters the gas flow in the outlet line,’), wherein the source gas flows from the upstream tank through the sample holder and variable leak valve to the low pressure source due to a pressure difference between the upstream tank and the downstream low pressure source (‘wherein the gas flows from an upstream tank of the pressure control system through the sample holder and variable leak valve to a downstream tank of the pressure control system due to a pressure difference between the upstream tank and the downstream tank,’).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881